Citation Nr: 0300461	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971, with earlier active duty for training in 1967.  
He died in February 2002.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310.  

Other issue

The appellant has also filed a claim for dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  A temporary stay on the adjudication of such 
claims has been imposed in accordance with the directions 
of the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  In that decision 
the Federal Circuit directed the Department to conduct 
expedited rulemaking which will either explain why certain 
regulations--38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106--are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will 
remain in effect pending the completion of the directed 
rulemaking.

The Board considers the issue involving entitlement to VA 
death benefits under the provisions of 38 U.S.C. § 1310 to 
be separate and distinct from the issue of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318, 
because §§ 1310 and 1318 contemplate different criteria 
for eligibility for entitlement to VA benefits.  
Therefore, the Board believes that the two issues are not 
inextricably intertwined, cf. Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991), and that it may address the issue of 
entitlement to death benefits under the provisions of 38 
U.S.C.A. § 1310 at this time.


FINDINGS OF FACT

1.  The veteran served in active duty from September 1969 
to April 1971.  The official records indicate that he did 
not serve in Vietnam.

2.  The veteran died in February 2000.  The death 
certificate establishes that the immediate cause of death 
was cardiac arrest, due to or a consequence of pneumonia 
with hypoxia and respiratory failure, due to or a 
consequence of lung cancer.  Other significant conditions 
contributing to death but not related to the immediate 
cause consisted of scleroderma.

3.  Cardiac failure, pneumonia, respiratory failure, lung 
cancer and scleroderma were not present during service or 
within one year after service and are not shown to be 
related to any injury or disease incurred in service, 
including exposure to Agent Orange.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for 
the cause of the veteran's death.  In essence, she 
contends that the veteran's fatal scleroderma and lung 
cancer were caused by exposure to Agent Orange that the 
veteran experienced while purportedly serving in Vietnam.

In the interest of clarity, the Board will initially 
review various laws generally pertaining to the issue on 
appeal.  The Board will then move on to an analysis of the 
issue.  Although all of the evidence in the claims file 
may not be specifically cited in the Board's decision, the 
Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2001).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the appellant's claim was filed in December 
2001.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways: standard of review, notice and duty to assist. The 
Board will now address these concepts within the context 
of the circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a (not) well-grounded 
claim has been eliminated.  The current standard of review 
for all claims is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2001).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  




(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The RO informed the appellant of the evidence needed to 
substantiate her claim in January and March 2002 by 
informing her that in order to establish service 
connection for the cause of death, the evidence had to 
show that the cause of the veteran's death was related to 
an in-service disease or injury.  See, in particular, the 
January 17, 2002 letter from the RO to the appellant [the 
appellant did not file a power of attorney until January 
23, 2002].  The RO instructed the appellant to obtain a 
statement from the veteran's physician as to whether 
military service was a factor in the development of 
scleroderma and/or lung cancer.  Such statement was 
received by the RO in April 2002 and will be addressed by 
the Board below.  The RO also instructed the appellant to 
submit any evidence in her possession showing that the 
veteran served in Vietnam while in service.  The appellant 
submitted an affidavit in May 2002.  The RO informed the 
appellant that she was responsible for identifying any 
medical care provider having evidence relevant to her 
claim, and providing authorizations for the release of 
medical information for each such source, so that the RO 
could obtain the records on her behalf.  The RO also 
informed the appellant that the RO would obtain the 
veteran's service medical and personnel records, but that 
she should submit any such records in her possession.

The RO provided the appellant a statement of the case in 
August 2002, in which the RO informed the appellant of the 
regulatory requirements for establishing service 
connection for the cause of the veteran's death, and the 
rationale for determining that the evidence she had then 
submitted did not show that those requirements were met.  
The RO also informed the appellant of the provisions of 
38 C.F.R. § 3.159 regarding VA's duty to inform her of the 
evidence needed to substantiate her claim and to assist 
her in obtaining that evidence.  

The appellant's representative has been provided copies of 
the claims file on multiple occasions, and did not 
indicate that the appellant had any additional evidence to 
submit.  The RO notified the appellant that her case was 
being sent to the Board, and informed her that any 
additional evidence that she had should be submitted to 
the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the appellant of the 
evidence needed to substantiate her claim.

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The RO has obtained the veteran's service medical and 
personnel records, and asked the National Personnel 
Records Center (NPRC) to provide verification of the 
veteran having served in Vietnam or having been exposed to 
an herbicide agent.  The appellant has presented the 
veteran's private treatment records, including the report 
of his final hospitalization, and the death certificate in 
support of her claim.  

In March 2002, the RO contacted D.M.D., M.D. and requested 
medical records.  See the March 20, 2002 letter from the 
RO to Dr. D.  The appellant submitted a medical opinion 
from D.K.D., M.D., indicating that the lung cancer that 
caused the veteran's death was related to his purported 
exposure to Agent Orange while serving in Vietnam.  

As will be discussed in some detail below, service 
department records do not show that the veteran was 
stationed in Vietnam while in service.  In the May 2002 
affidavit referred to above, the appellant referred to a 
number of individuals who may have been in service with 
the veteran, although she admitted "I am not sure who [the 
veteran] was with in Nam."  In a June 22, 2002 letter to 
the RO, her representative requested that VA should 
attempt to locate these for the purpose of determining 
whether the veteran served in Vietnam.  The appellant did 
not, however, provide the addresses of these individuals, 
and in some cases she was unable to provide their full 
names or even the correct spelling of a name.  In the 
absence of full names and addresses, VA has no duty to 
attempt to locate the claimed fellow service members in 
order to obtain evidence of whether the veteran was in 
Vietnam during service.  The appellant is responsible for 
providing the information necessary for VA to obtain this 
evidence.  38 C.F.R. § 3.159(c)(1) (2002).  

The Board further observes that as the Court has stated:  
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  The Board finds, therefore, that no reasonable 
possibility exists that attempting to contact these 
individuals would aid in substantiating the appellant's 
claim.

The appellant and her representative have been accorded 
the opportunity to present evidence and argument.  The 
appellant has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board 
concludes that all available, relevant data has been 
obtained for determining the merits of the appellant's 
claim and that no reasonable possibility exists that any 
further assistance would aid her in substantiating her 
claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served ninety days or more during a period 
of war and certain chronic diseases (including 
cardiovascular disease and malignant tumors) become 
manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2002).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection based on Agent Orange exposure

A veteran who had active service in the Republic of 
Vietnam during the Vietnam War period will be presumed to 
have been exposed to an herbicide agent during that 
service.  38 U.S.C.A. § 1116(f) (West 1991 & Supp. 2002).  
When such a veteran develops a disorder listed in 
38 C.F.R. § 3.309(e), which disorders have been shown to 
be caused by exposure to Agent Orange, to a degree of 
10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 C.F.R. §§ 3.307, 3.309(e) (2002).  

In addition, the Federal Circuit has held that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a claimant from 
establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection for cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the 
veteran died from a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5 (2002).

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. 
§ 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related 
to the cause of death.  In order to be a contributory 
cause of death, it must be shown that the service-
connected disability contributed substantially or 
materially to cause death; that it combined to cause 
death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that 
the service-connected disorder casually shared in 
producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) 
and (c) (2002).

Factual Background

The veteran's service records, including his DD form 214 
and service personnel records, indicate that he served in 
Germany from October 1969 to April 1971.  Service in 
Vietnam is not indicated in these official records. 

The veteran's service medical records are pertinently 
negative for conditions later associated with the 
veteran's death, including lung cancer and scleroderma.  
These records, however, serve to confirm the veteran's 
presence in Germany, since numerous treatment records are 
identified "US Army Dispensary, Baumholder".
 
The evidence of record consists of medical evidence 
showing that the veteran had been given the diagnoses of 
scleroderma and Raynaud's syndrome in 1986.  He applied 
for service connection for both disabilities in September 
1986.  However, he failed to report for a scheduled VA 
physical examination and his claim was denied in April 
1987.  The veteran did not appeal that decision.  It 
appears that the veteran had no further contact with VA.

The veteran died in February 2000.  The death certificate 
establishes that the immediate cause of death was cardiac 
arrest, due to or a consequence of pneumonia with hypoxia 
and respiratory failure, due to or a consequence of lung 
cancer.  Other significant conditions contributing to 
death but not related to the immediate cause consisted of 
scleroderma.  At the time of his death, the veteran was 
not service connected for any disability.

The evidence submitted in conjunction with the appellant's 
current claim includes  private treatment records 
submitted by the appellant, which disclose that the 
veteran developed symptoms in approximately June 1999 that 
were diagnosed as large cell carcinoma of the lung with 
extensive metastasis to the brain, abdomen, chest, axilla, 
and pelvis in December 1999.  He received radiation 
treatment and chemotherapy until his death in February 
2000. 

Also of record are medical treatises regarding the 
etiology of scleroderma; the appellant's statements 
regarding the veteran's purported service in Vietnam and 
his claimed exposure to Agent Orange; and an April 2002 
medical opinion of Dr. D.K.D. which stated that "This 
patient was exposed to Agent Orange during the Vietnam 
War.  With the information that is known at this time 
regarding Agent Orange, I believe that it is possible that 
Agent Orange led to the subsequent lung cancer the [the 
veteran] developed."


Analysis

"The Board is required to provide a written statement of 
the reasons or bases for its findings and conclusions on 
all material issues of fact and law presented on the 
record . . . . The statement must be adequate to enable a 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review in this Court. 
To comply with this requirement, the Board must analyze 
the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection 
of any material evidence favorable to the veteran . . . . 
The BVA must address all relevant medical evidence and 
provide adequate reasons for its evaluation of the 
credibility and weight of the evidence."  Allday v. Brown, 
7 Vet. App. 517, 527-8 (1995) [citations omitted].

The appellant in essence contends that the veteran's death 
was related to Agent Orange exposure in Vietnam.  As 
explained by the Board below, a preponderance of the 
evidence supports the conclusion that the veteran never 
served in Vietnam.  The claim fails on that basis, as well 
as for other reasons expressed below.

As indicated above, in order to establish service 
connection for death, there must be (1) evidence of death; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence].

With respect to element (1), it is undisputed that the 
veteran is dead.  There is also no dispute concerning the 
causes of his death as listed on the death certificate.  

With respect to element (2), in-service incurrence of 
disease or injury, as explained below the preponderance of 
the probative evidence shows that the veteran did not 
serve in Vietnam while in service, that he was not 
otherwise exposed to an herbicide agent while in service 
and that the disease responsible for his death were not 
otherwise manifested during service or any applicable 
presumptive period.  

As noted above, the veteran's service personnel and 
medical records indicate that he served in Germany.  There 
is absolutely no official evidence of his having served in 
Vietnam.  The RO obtained the veteran's service personnel 
records, which show that his only overseas service was in 
Germany, from October 1969 to April 1971.  He had no 
assignments in Vietnam, nor did he receive any awards or 
decorations indicative of Vietnam service.

The appellant has provided statements in which she 
described a number of events the veteran reported as 
having occurred in Vietnam.  She stated that she did not 
meet the veteran until after he was separated from 
service, so she has no first-hand knowledge of where he 
was assigned.    

According to the appellant, the veteran reported to her 
that was in Vietnam but that  he could not talk about his 
experiences in Vietnam because what he did there was "top 
secret," and he could be court-martialed if he did so.  He 
evidently did not explain how he could be court-martialed 
as a civilian.  He evidently also stated that he was 
purportedly issued medals for serving in Vietnam, but 
claimed to have destroyed them when he was separated from 
service.  No explanation was provided by the veteran for 
such behavior.  

The veteran's DD form 214 lists no medals which are 
indicative of Vietnam service.  
His personnel records do not show that he had a "top 
secret" security clearance, or that he was involved in any 
sort of clandestine operations.

The veteran evidently did inform the appellant that he had 
injured his leg while in Vietnam when a gun blew up.  His 
service medical records are silent for any complaints or 
clinical findings related to a leg injury caused by a gun 
explosion, in Vietnam or anywhere else.  

The veteran also evidently informed the veteran that he 
had handled barrels of Agent Orange, but not where this 
purportedly occurred or any other details pertaining to 
such purported exposure.  The veteran's service medical 
and personnel records make no reference to any exposure to 
toxic substances, including herbicides.  The RO asked the 
NPRC to provide verification of any herbicide exposure the 
veteran may have experienced in service, and the NPRC 
responded that no evidence of exposure was found. 

The appellant noted that the service medical records 
disclose that the veteran was given an inoculation against 
the plague, which she asserted was only given to 
servicemen in Vietnam.  The appellant has provided no 
support for her assertion that plague vaccinations were 
limited to personnel assigned to Vietnam, and the record 
on appeal demonstrates that the appellant's assertion is 
not correct.  The service medical records show that the 
veteran was initially inoculated for the plague in 1967, 
when he was still in the Army Reserves.  He was again 
inoculated for the plague in September 1969, when he 
entered active service.  There is no indication that the 
inoculation was in any way related to Vietnam service.   

The appellant has stated that she did not meet the veteran 
until after he was separated from service, and her 
knowledge of his military service was dependent on what he 
had reported to her.  The Board has no reason to doubt 
that the appellant believed what the veteran told her.  
However, given the utter absence of any official record of 
the veteran having served in Vietnam, the Board finds that 
the veteran's  assertions, as relayed through the 
appellant, are not credible.  See 38 C.F.R. § 3.203; see 
also Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
[the Board is entitled to discount the credibility of the 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence].  

The Board accordingly finds that the veteran did not serve 
in Vietnam while in military service, and his exposure to 
Agent Orange therefore cannot be presumed.  The veteran's 
vague assertion, conveyed through the appellant, that he 
was otherwise exposed to Agent Orange while in service is 
also not credible, given the dearth of specific details 
and the absence of any official records of such.

There is, therefore, no credible, probative evidence of 
the veteran having been exposed to an herbicide, including 
Agent Orange, while in service.  The Board has determined, 
therefore, that the veteran was not exposed to an 
herbicide.  

The Board additionally observes that lung cancer is one of 
the diseases to which the presumption of service 
connection applies for veterans who served in Vietnam and 
were exposed to Agent Orange.  See 38 C.F.R. § 3.309(e).  
In the absence of credible evidence that the veteran 
served in Vietnam or was otherwise exposed to Agent 
Orange, the presumption of service connection for lung 
cancer is not applicable.

Finally, there is no evidence that any disease associated 
with the veteran's death existed during service or within 
the one year presumptive period after service.
See 38 C.F.R. § 3.309(a).  The appellant does not appear 
to contend that such is the case.

In short, the appellant's claim is not supported by 
probative evidence of an in-service disease or injury.  
Hickson element (2) has not been met.

With respect to Hickson element (3), medical nexus, the 
appellant submitted an April 2002 medical report from Dr. 
D., which has been quoted by the Board above. Dr. D. 
provided an opinion, evidently based on the appellant's 
representation that the veteran had served in Vietnam and 
had been exposed to Agent Orange, that Agent Orange 
possibly caused the veteran's lung cancer.  Dr. D.'s 
opinion was based on an inaccurate factual premise, that 
the veteran served in Vietnam and was exposed to Agent 
Orange.  The Board therefore discounts this opinion and 
assigns it no weight of probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [if a medical opinion 
is based on an inaccurate factual premise, it has no 
probative value]; see also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [a medical opinion premised upon an 
unsubstantiated account is of no probative value]. 

The evidence does not otherwise indicate that the lung 
cancer or scleroderma that caused the veteran's death are 
related to service.  The medical records do not provide 
any etiology for the veteran's scleroderma.  The appellant 
presented medical research articles showing that exposure 
to certain chemicals, including herbicides, may cause some 
cases of scleroderma.  As discussed in the paragraph above 
with respect to Dr. D.'s opinion, in the absence of 
credible evidence of the veteran having been exposed to 
herbicides while in service these medical research 
articles are not probative of a nexus between scleroderma 
and the veteran's military service.  

To the extent that the appellant herself is attempting to 
establish a medical nexus through her own statements, it 
is now well-established that as a lay person without 
medical training, he is not competent to comment on 
medical matters such as the accuracy of a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].

In summary, for reasons and bases expressed above, the 
Board concludes that the probative evidence does not show 
the in-service incurrence of any disease or injury related 
to the veteran's death, or that the veteran's death is 
otherwise related to his military service, including 
purported exposure to herbicides.  The Board has 
determined, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  The 
benefit sought on appeal is accordingly denied.


ORDER

The claim of entitlement to service connection for the 
cause of the veteran's death is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

